                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                  No. 5:20-CR-333-D-1
                                  No. 5:20-CR-333-D-2

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )
                                              )             ORDER TO SEAL
RESHOD JAMAR EVERETT,                         )
    a/k/a "Kool"                              )
    a/k/a "Kool-Aid"                          )
ALVIN MILTON DAVIS III,                       )
                                              )
                         Defendants.          )

         Upon motion of the United States, and for the reasons stated in that Motion,

it is hereby ORDERED that Docket Entry 137 be sealed until further notice of this

Court.

         It is FURTHER ORDERED that the Clerk provide a copy of Docket Entry 137

to the United States Attorney's Office and counsel for the Defendants.



         IT IS SO ORDERED, this the jJ__ day of   jo p:/:et.1 bo k..   , 2021.




                                  J  ES C. DEVER III
                                  UNITED STATES DISTRICT JUDG;E




          Case 5:20-cr-00333-D Document 142 Filed 09/13/21 Page 1 of 1
